Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND METHOD FOR OPERATING THE SAME

Examiner: Adam Arciero	SN: 16/451,165	Art Unit: 1727	November 5, 2021 

DETAILED ACTION
Applicant’s response filed on August 02, 2021 has been received. Claims 1-6 and 9-13 are currently pending. Claim 1 has been amended.  Claims 7-8 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Yamazaki et al. on claims 1, 4-6 and 12-13 are maintained.
Claim(s) 1, 4-6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (WO 2017/110513 A1; using US 2018/0375127 A1 for citation purposes).
As to Claims 1 and 13, Yamazaki et al. discloses a fuel cell system and method of operating, comprising, a fuel cell stack 12 having a plurality of cells (fuel electrode, air 24 for supplying fuel gas to the fuel electrode; an air supplier 40,62a supplying air to the air electrode; a voltage meter 74 for detecting a voltage of the fuel cell stack; and a controller that stops the supply of fuel and air when the voltage of the fuel cell stack decreased to a predetermined value (Abstract, Fig. 1, and paragraphs [0019], [0033] and [0074]). Yamazaki et al. discloses the same structure as the claimed invention and the fuel cell system of Yamazaki et al. is intrinsically capable of performing the claimed functions given that the structures of the prior art and the claimed invention are the same. See MPEP 2112.
As to Claim 4, Yamazaki et al. discloses a temperature sensor 76a for detecting the temperature of the fuel cell stack and a microcomputer, microprocessor, and CPU for controlling the fuel cell system (intrinsically capable of storing a correlation between the temperature and voltage data of the fuel cell stack given that the structures of the claimed invention and prior arts are the same, see MPEP 2112) (paragraph [0075]).
As to Claims 5-6, Yamazaki et al. discloses the same structure as the claimed invention and the fuel cell system of Yamazaki et al. is intrinsically capable of performing the claimed functions given that the structures of the prior art and the claimed invention are the same.  See MPEP 2112.
As to Claim 12, Yamazaki et al. discloses wherein the fuel cell system comprises a reformer 36; an evaporator 32; and a water supplier (Fig. 1 and paragraph [0023]).

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yamazaki et al. and Chang et al. on claims 2-3 and 9-11 are maintained.
Claims 2-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (WO 2017/110513 A1; using US 2018/0375127 A1 for citation purposes) in view of Chang et al. (US 2012/0321990 A1).
As to Claims 2-3 and 9-11, Yamazaki et al. does not specifically disclose the claimed solid electrolyte.
However, Chang et al. teaches of a solid oxide fuel cell comprising a proton conductive electrolyte of BaZr0.8Y0.2O3-d (has ion and electron conductivity) (paragraphs [0040] and [0045]). It is the position of the Office hat the requirement for “O3-d” are intrinsically met given that the structure, materials and stoichiometric amounts of the prior art and the claimed invention are the same.  See MPEP 2112. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cells of Yamazaki et al. to comprise the claimed solid electrolyte because Chang et al. teaches that a solid oxide fuel cell that prevents electrical short circuit can be provided (paragraph [0007]).

Response to Arguments
Applicant's arguments filed Remarks filed August 02, 2021 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
a) Yamazaki does not disclose the claimed controller that is “configured to” perform the claimed functions (claim 1).

In response to Applicant’s arguments, please consider the following comments:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727